DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                   
                                                   Response to Amendment
2.	Claims 1, 3-5, 9, 11, 13-15 and 19 have been amended. The status of claims 1, 3-11, and 13-20 remains pending.

Response to Arguments
3.	Applicant's arguments filed on November 30, 2021 have been fully considered but they are not persuasive.

4.	The Applicant’s arguments “ the Action cites claims 17-18 of LI. However, claims 17-18 of LI are inappropriate as rejection grounds for amended claim 1. Claims 17-18 of LI were filed on July 8, 2019 as voluntary amendments. The first Office Action of LI was issued on March 12, 2021. In the first Office Action of LI, claims 17-18 were rejected based on claims 17-18 not being supported by the application of LI” with respect to  112 (b) rejection that was raised in the 16/476,469 in relation to the reference (LI et al (US 2021/0127358 A1, Foreign Priority of Jan. 6, 2017)  that was used in the 35 USC 103 rejection is not persuasive because the rejection was based on indefiniteness not on enablement/lacking support.
	In addition, these claims were originally filed at the time, the amendments to the claims do not indicate an acknowledgment of the claims not being supported by the original field application.  A rejection that is lack of antecedent-based is clearly different from enablement/unsupported subject matter.

                                                   Reasons for Allowance
5.	The following is an examiner’s statement of reasons for allowance: Claims 1, 3-11, 13-20 (renumbering as 1-18 respectively) are allowed.

	Claim 1 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “ the reference point being determined as a lowest-numbered subcarrier in a lowest-numbered common resource block (CRB) when the type of the search space is a UE-specific search space (USS), or the reference point being determined as a lowest-numbered subcarrier in an initial downlink bandwidth part (BWP) when the type of the search space is a specific common search space (CSS); mapping the DMRS of the data channel to resource elements (REs) which are determined based on the reference point; and
transmitting, to the user equipment (UE), the data channel including the DMRS
mapped to the REs based on the scheduling information included in the DCI” in combination with the other elements as specified in the claim.

Claim 11 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “ the reference point being determined as a lowest-numbered subcarrier in a lowest-numbered common resource block (CRB) when the type of the search space is a UE-specific search space (USS), or the reference point being determined as a lowest-numbered subcarrier in an initial downlink bandwidth part (BWP) when the type of the search space is a specific common search space (CSS); determining resource elements (REs) in which the DMRS is mapped based on the reference point; and receiving, from the base station, the data channel including the DMRS mapped  to the REs based on the scheduling information included in the DCI” in combination with the other elements as specified in the claim.

	The underlined claim features have overcome the prior art rejection.  The rejection has been withdrawn.
	Moreover, the Examiner has thoroughly checked the references ( i.e., 3GPP-NPLs) filed in the IDS, and concluded that they fail to reasonably anticipate or render obvious the underlined claim elements.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473